Citation Nr: 1112569	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-06 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as stomach problems.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amy M. Smith






INTRODUCTION

The Veteran served in the United States Army Reserve, with a period of active duty from October 2004 to January 2006, which included service in the Southwest Asia Theater of Operations.  During the pendency of this appeal, the Veteran returned to active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

The Veteran's currently-shown GERD is related to service. 


CONCLUSION OF LAW

The criteria for service connection for GERD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).

In this case, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

General Laws And Regulations

Service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran attributes his currently-shown GERD to active military service.

Army Reserve records show that during an April 2003 physical examination, the Veteran reported frequent indigestion or heartburn, with a notation by the examiner that he was currently taking Prevacid.  Significantly, however, neither this document, nor any other record dated prior to the Veteran's period of active duty from October 2004 to January 2006 (including a January 2004 pre-deployment health assessment) reflect a finding of GERD.  The first record reflecting a formal diagnosis of GERD is dated in November 2004.  Post-service records show continued treatment for the disorder.  

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  Here, although records dated prior to the Veteran's active military service reflect treatment for heartburn, they are silent for any specific finding of GERD, or any indication that his heartburn was attributable to GERD.  Given this evidence, together with evidence reflecting a formal diagnosis of GERD during active duty, the Board finds that the evidence is at least in equipoise and, resolving all reasonable doubt in favor of the Veteran, service connection for GERD is warranted. 

ORDER

Service connection for GERD is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


